Citation Nr: 1213353	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for right foot plantar fasciitis.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 20 percent for right ankle strain.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The Board notes that the RO has determined that the appellant has submitted a timely substantive appeal in response to a Statement of the Case on the PTSD issue.  The Board will not question this determination.  See Gonzalez- Morales, 16 Vet. App. 556 (2003).

The  issues of service connection for (1) fibromyalgia to include as secondary to PTSD and gastroesophageal reflux, (2) headaches to include as secondary to fibromyalgia, and (3) sleep apnea have been raised by the record, but have not been adjudicated by the originating agency.  Therefore, the Board does not have jurisdiction over them, and they are referred to the originating agency for appropriate action.  

The issue of entitlement to service connection for right foot plantar fasciitis is addressed in the REMAND that follows the ORDER below.


FINDINGS OF FACT

1.  The impairment from the Veteran's PTSD more nearly approximates reduced reliability and productivity than deficiencies in most areas.

2.  The Veteran's right ankle disability is manifested by marked limitation of motion, without ankylosis.





CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Codes 9411 (2011).

2.  The criteria for an initial evaluation in excess of 20 percent for a right ankle disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent to the Veteran all required notice prior to the rating decisions on appeal.  VCAA letters were sent to him in December 2005 on his PTSD claim and in June 2009 on his right ankle claim.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims on appeal.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Claims for Increased Initial Evaluations for PTSD and Right Ankle Strain

The Veteran seeks initial higher ratings for PTSD, rated at the 50 percent disability level, and right ankle strain, rated at the 20 percent disability level.  He avers that the current ratings do not accurately reflect the severity of his disorders.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability there from are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to an Increased Evaluation for PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the, "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). A score of 41- 50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id. GAF scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Factual Background

VA treatment records dated from June to December 2005 reflect that the Veteran was in the Air National Guard and worked in a warehouse.  It was noted that he had served on active duty between 2000 and 2004 and that he was stationed in Kuwait.  The Veteran denied feelings of combat stress when he was discharged, but reported the onset of nightmares, waking up in a sweat, anxiety attacks, and difficulty concentrating on the job due to intrusive thoughts about his experiences in Kuwait following Hurricane Katrina.  In October 2005, a social worker described the Veteran as anxious.  A VA treatment note dated in November 2005 reflects that the Veteran had lived with his parents since returning from his tour of duty in Iraq.  The Veteran reported symptoms of intrusive thoughts, anxiety, hypervigilance, flashbacks, loss of orientation as to time, nightmares, night sweats, avoidance, hyperarousal, anger outbursts, insomnia, sadness, and feelings of worthlessness.  Objectively, there was no mania, obsessive compulsive disorder, psychosis, or social phobia.  He was grossly cognitively intact.  No diagnosis was rendered.  In December, the Veteran had similar complaints.  He was prescribed Paxil

Report of VA psychiatric examination dated in January 2007 reflects that the Veteran worked for Wal-Mart, had a good work history, and had a good relationship with his current girlfriend.  The Veteran reported having good relationships with both his friends and family.  He described symptoms of irritability, depression, poor sleep, past anxiety, and feeling "edgy."  His mother reported that he was easily angered.  The Veteran indicated that depression had improved with Paxil, but he had low energy and felt drained from working long hours at his job.  Mental status exam showed no neglect of personal appearance.  The Veteran appeared slightly anxious, but there was no impairment of speech or inappropriate behavior.  No impairment of thinking, cognition, concentration, or judgment was found.  The Veteran reported slight irritability and feeling depressed from time-to-time.  A generalized anxiety disorder with depressive symptoms was diagnosed.  A GAF score of 61-70 was assigned.

A VA treatment note dated in October 2007 reflects an assessment of depression and PTSD.  In December 2007, it was noted that the Veteran continued to have significant depressive symptoms with little to no improvement despite adherence to medication.  A February 2008 VA treatment record notes symptoms of intermittent reexperiencing and hyperactivity with sleep impairment (nightmares).  Energy, concentration, and appetite were described as stable.  The Veteran denied persistent sad mood, anhedonia, and suicidal/homicidal ideation.  In October 2008, a GAF score of 61-70 was assigned for generalized anxiety disorder with depressive symptoms and history of major depression.  At that time, the Veteran had no impairment of orientation, speech, memory, or concentration.  His behavior was appropriate, he described his mood as good, and there were no abnormal movements.  It was noted that the Veteran lived in a single family home with his girlfriend, had worked in a Wal-Mart warehouse for the past 2 years, enjoyed his job, and enjoyed 4-wheeling and playing video games in his leisure time.

Report of VA examination dated in May 2008 reflects diagnoses of PTSD and major depression.  A GAF score of 50 was assigned.  The Veteran's symptoms included trouble sleeping, recurring nightmares, avoidance of crowds, and becoming easily irritated or angered.  The Veteran reported the onset of anxiety attacks with his asthma and loss of interest in things he use to enjoy, such as computers.  No impairment of orientation, speech, memory, or concentration was shown.  There was poor insight into his lack of comfort around those other than his girlfriend.  His judgment was inadequate.

Report of VA examination dated in July 2010 reflects a diagnosis of PTSD with episodes of depression.  A GAF score of 55 was assigned.  His symptoms were disturbed sleep, insomnia, occasional visual hallucinations of "shadow people" haunting the house, hypervigilance, hyperalertness, apprehensiveness regarding strangers, and social withdrawal and isolation with the exception of his girlfriend.  The Veteran also reported that he became angry at the slightest violation of routine, and loss of interest in a number of friends and hobbies.  He stated that he works long hours and feels drained afterwards.  He described onset of panic attacks with the onset of asthma.  The Veteran denied suicidal/homicidal ideation.  The examiner stated that the Veteran continued to show a, "moderate level of PTSD with episodes of depression."  It was noted that the Veteran had been dating his girlfriend for the past 2 years and they intended to marry at the end of the year.  Mental status exam showed that the Veteran was oriented in all spheres, coherent, and appropriate in responses.  His affect was euthymic.  He had poor insight into the impact of his war stressors.  Judgment was fairly adequate.

Statements from the Veteran's parents and neighbor were submitted in support of the claim.  His neighbor reported in November 2010 that the Veteran had a "very big change" in the last year with acting out fears, withdrawal, depression, an inability to work at times, bitterness towards those who endangered his life, memory impairment, and violent tendencies at times.  She noted that he keeps all windows and doors locked with shades drawn.  The Veteran's parents reported in November 2010 that their son had changed since service; before service, he was a higher achiever and outgoing, whereas now he had no goals.  They noted that he had multiple non-psychiatric medical problems and that he had been on short term disability leave from his job for 7 weeks on account thereof.  They noted that he took medications for his medical problems and that he could not remember what he had for breakfast.

Analysis

The Board has carefully reviewed the lay and medical evidence of record.  The Board finds that the preponderance of the evidence is against an increased evaluation for PTSD.  The Veteran's symptomatology more closely resembles the criteria for a 50 percent evaluation under the schedular criteria.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The medical evidence does not show that his PTSD has resulted in occupational and social impairment which more nearly approximates deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  There is no impairment of thinking or speech or judgment.  The Veteran does not have near-continuous panic or depression.  The evidence shows that the Veteran has good relationships with family and a girlfriend/fiancé.  The evidence further shows that the Veteran has maintained employment throughout the appeal period although he had taken leave from work due to physical disabilities.  There is no indication of problems with work performance or interaction with others at work due to PTSD symptomatology.

The Board has further considered the statements of the Veteran, his parents, and his neighbor.  The Board finds that this is probative of the Veteran's symptoms.  However, it does not reflect that the Veteran has symptoms of the severity, frequency, or duration to more nearly reflect the criteria for an increased evaluation.  Also, the Board observes that the statements are vague in regards to how the symptoms reported had impacted the Veteran's social and occupational functioning, and the Veteran's parents addressed a broader matter of disability involving nonpsychiatric problems experienced by the Veteran, which is not pertinent to the evaluation of the Veteran's PTSD.

With regard to occupational impairment, the record shows that the Veteran has been employed throughout this claim.  The Veteran reported that he worked long hours and that he enjoyed his work.  Neither the lay nor the medical shows significant impact on employment due to psychiatric symptomatology alone.  While the record shows that the Veteran had taken time off from work-short term disability leave, the record shows that this was due to non psychiatric medical problems, such as fibromyalgia.

With regard to social impairment, the record shows that the Veteran has good relationships with friends and family although he more recently has reported a loss of interest in friends, which he suggested was due long work hours and feeling drained afterwards.  The record shows that the Veteran has maintained a long-term relationship with his girlfriend and that they are planning to marry.  The Veteran reported more recent social withdrawal, with feeling comfortable only with his girlfriend.  However, the record shows that the Veteran is not so isolated that he cannot leave his house, go to work, or engage in activities outside his home.

The Board observes that the Veteran reported having occasional visual hallucinations on his July 2010 VA examination.  However, at this same examination, the Veteran reported that he was soon to be married to his girlfriend and that he was still employed with long hours at Wal-Mart, which suggests that his occasional visual hallucinations have not significantly impacted his social or occupational functioning.  Also, the record suggests that any visual hallucinations presented must be of little consequence to the Veteran's functioning as he did not report such symptoms during any of his prior VA treatment.

The Board has also considered the Veteran's GAF scores.  These ranged from 50 to 70 during the initial evaluation period, and mostly were 61-70.  At worst, he was assigned a score of 50 in May 2008, which reflects serious symptoms; however, this GAF score is not supported by the overall record and represents an isolated finding-it is noted that there are no findings for suicidal ideation, severe obsessional rituals, no friends, an inability to keep a job, or other "serious" symptoms.  The Board finds that the Veteran's symptoms are mostly moderate or better as reflected by the GAF scores of 55 and 61-70.  Also, the Board observes that, on the most recent VA examination in July 2010, the examiner characterized the Veteran as having "continuing" moderate PTSD symptoms with episodes of depression-this suggests ongoing symptoms that are no more than moderate in severity, frequency, and duration.

It is not shown that that the Veteran has near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; impaired impulse control; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; or neglect of personal appearance or hygiene.  Likewise, it is not shown that the appellant has gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

The Board accepts that it is not necessary for the above specific symptoms to be shown in order to merit the assignment of a 70 percent rating or higher.  However, these symptoms suggest the type and degree of symptoms, or their effects, that would justify a higher evaluation.  See Mauerhan, supra.  In this case, the Board finds that the Veteran's symptoms are not of the frequency or severity so as to more nearly reflect the criteria for a higher disability evaluation as discussed above.

Accordingly, the claim must be denied.  Also, a uniform rating is warranted and there is no basis for a staged rating as the disability did not meet the schedular criteria for a higher rating at any time during the appeal period.  See Fenderson, supra.  There is no doubt to resolve.  Gilbert, supra.

Entitlement to an Increased Initial Evaluation for Right Ankle Strain

The Veteran's right ankle disability is currently rated at the 20 percent disability level under Diagnostic Code 5271, which provides a maximum schedular evaluation of 20 percent where there is marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation greater than 20 percent for right ankle disability.  The schedule provides a maximum evaluation of 20 percent for limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has considered whether a higher rating is warranted under any other provision.  Under Diagnostic Code 5270, a rating in excess of 20 percent is available where there is ankylosis of the ankle.  However, in this case, the evidence does not show ankylosis to any degree whatsoever.  It is noted that, on VA examination in July 2009,  the Veteran had plantar flexion from 0 to 24 degrees-active-and to 26 degrees-passive-with pain beginning at 18 degrees with both active and passive motion.  Dorsiflexion was from 0 to 12 degrees-active -and to 15 degrees-passive-with pain beginning at 4 degrees.  There was no additional loss of motion with repetitive motion testing, to include findings for fatigue, weakness, or lack of endurance following repetitive use.  On VA examination in September 2009, there was normal range of motion in all directions (planes).  On repetitive testing, dorsiflexion was to 5 degrees and plantar flexion was to 30 degrees.  The Veteran reported in August 2009 that he had plantar flexion to 28 degrees, with pain throughout the range of motion.

The Board acknowledges that the Veteran has pain.  A VA treatment note dated in May 2009 reflects that the Veteran presented for right ankle pain, rated as 3-4 out of 10 daily, and aggravated by prolonged walking and standing.  It was noted that he operated a standing forklift.  He denied the inability to complete his work requirements secondary to right ankle pain.  His pain resolved with rest.  An ASO brace provided some relief.  VA treatment records dated from April to October 2009 reflect that the Veteran was followed for right ankle complaints.  The Veteran further reported right ankle pain on VA examination in July 2009 along with symptoms of pain on motion, weakness, lack of endurance, fatigability, and stiffness.  The Veteran had similar complaints on VA examination in September 2009.  The medical evidence shows that the Veteran had a slightly abducted gait, but this was due to nonservice-connected flat feet.  Report of VA examination dated in December 2010 reflects normal gait.  It was noted that the Veteran used a soft brace, but no cane or other assistive device for ambulation.  Examination was significant for painful motion.  VA X-rays show no findings for arthritis or degenerative process.  Private treatment records dated in 2010 and 2011 show complaints of right ankle pain.

The Veteran is competent to report that his disability is worse.  In this regard, the Board accepts that he has functional impairment, pain, and pain on motion.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a higher evaluation.  The more probative evidence consists of that prepared by neutral, trained medical professionals, and such evidence demonstrates that the currently assigned 20 percent evaluation for right ankle disability is appropriate for the Veteran's marked limitation of right ankle motion without ankylosis.  

The Veteran has reported interference with employment due to right ankle disorder.  Specifically, in June 2009, he reported that his right ankle "hindered" his job performance and limited his daily activities.  In February 2010, he reported that his right ankle condition, "grossly affected my job and job performance due to the pain soreness."  The Board accepts that the Veteran's right ankle disorder interferes with his work.  However, the Board believes that the current 20 percent disability evaluation contemplates pain and interference with work in view of the lay and medical evidence, which shows no lost time from work due to right ankle disability.

Accordingly, the claim must be denied.  As the disability has not met the criteria for a higher evaluation at any time during the appeal period, a uniform disability evaluation is for application.  See Fenderson, supra.  There is no doubt to resolve.  Gilbert, supra.

Extra-schedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disabilities addressed herein are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.

An initial evaluation in excess of 20 percent for right ankle strain is denied.


REMAND

The Veteran seeks service connection for right foot plantar fasciitis.  He argues that this condition is a residual of right ankle sprain.  In September 2009, the Veteran reported that he had mild foot pain since he hurt his right ankle in service and that his foot pain had considerably worsened in the last 8 months.

A VA podiatry note dated in May 2009 reflects a complaint of pain on the bottom of the right heel.  The impression was plantar right heel pain.  A June 2009 note reflects that MRI showed a small amount of edema at the plantar fascial insertion consistent with plantar fasciitis.

Report of VA examination dated July 2009 reflects diagnoses of recurrent right ankle strain and right foot plantar fasciitis, a residual of right ankle sprain.  The claims files were not available for review

Report of VA examination dated in September 2009 by a VA podiatrist, E.M., reflects review of the claims file.  The Veteran denied medical treatment for his right foot and ankle between service discharge and 2009.  By history, the Veteran worked 10 hours a day on his feet, which caused pain and increased flare-ups of 2 to 3 days' duration.  Work was noted as a precipitating factor for onset of pain.  Rest was noted as the alleviating factor.  The examiner rendered a diagnosis of right foot plantar fasciitis.  He opined that this was, "most likely due to his current occupation and his preexisting condition of flat foot and is not caused by or the result of military service; most likely caused by his flat foot and standing on his foot 10 hours a day."

In an October 2009 addendum, Dr. E.M. wrote as follows:  "After reviewing the C-file again and the history of this patient, it [plantar fasciitis] is as least likely as not caused by his pre-existing condition upon entering the service (pes planus) [sic].

In a second addendum by Dr. E.M. dated in December 2009, the physician opined that the Veteran had right foot plantar fasciitis and this was "at least as likely as not aggravated by his current work and employment condition with the repetitive activity, due to the fact that he has a congenital foot type of pes planus flatfoot, which predisposes him to such an overuse condition."

Private treatment records dated in 2010 and 2011 reflect that the Veteran was diagnosed with and treated for fibromyalgia.  It was noted that the Veteran had chronic right foot issues.

Having reviewed the record, the Board finds that remand is required for a medical opinion based on an accurate review of the Veteran's documented medical history and one that includes a complete rationale.  The Board finds that the current VA medical opinions are inadequate.  The September 2009 medical opinion states that plantar fasciitis was not caused by or the result of military service, but no rationale was provided.  The October 2009 medical opinion states that plantar fasciitis was as least likely as not caused by pes planus, a medical condition preexisting service.  However, a complete rationale was not provided and the examiner's statement that the Veteran had pes planus preexisting service is not supported by the record.  Service entrance examination dated in September 2000 shows normal clinical evaluation of the feet and the Veteran denied foot trouble at that time.  Moreover, the opinion does not adequately address whether the plantar fasciitis originated during service or whether it was aggravated by service or by service-connected disability.  Lastly, the December 2009 medical opinion does not address the whether it is as likely as not that the right foot plantar fasciitis was first manifested in service and/or that right foot plantar fasciitis is due to or aggravated by service-connected right ankle strain.  The physician again relied on his finding that the Veteran had congenital pes planus when the record does not establish any such congenital or preexisting condition.

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the opinions contain neither.

Accordingly, the issue of entitlement to service connection for right foot plantar fasciitis is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2.  Then, the claims file should be returned to Dr. E.M., who should be requested to again review the record and then provide an addendum that specifically answers the following questions.  Whether it is as likely as not that the Veteran's right foot plantar fasciitis was present in service and if so whether the disorder clearly and unmistakably existed prior to service and clearly and unmistakably underwent no increase in severity as a result of service.  If he is of the opinion that Veteran's right foot plantar fasciitis was not present in service, he should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to his active service or was caused or permanently aggravated by the service-connected right ankle strain.

A complete rationale is required for each opinion expressed.  As part of the rationale for his medical opinions, the physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If Dr. E.M. is not available, the claims file should be forwarded to another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC should also undertake any other indicated development.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


